DETAILED ACTION
This is on the merits of Application No. 16/694732, filed on 11/25/2019. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 11/25/2019 and 10/20/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Drawings
The drawings are objected to because of the shading of Figs. 6-9 and 12-13. See MPEP 1.84(m), sectional views must provide hatching.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 9, 10, 16, 17, and 19 are objected to because of the following informalities:  
Claims 1, 10, and 17 line 5 state “a rachet ring” and should state --a ratchet ring--.  
Claims 9, 16, and 19 state “the rachet ring” and should state --the ratchet ring--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a ratchet ring, does not reasonably provide enablement for a ratchet ring with a tooth that the pawl engages.  The specification does not enable any make the invention commensurate in scope with these claims. The specification recites that element 1020 is the ratchet ring, but element 1020 does not have any teeth of which pawl 1030 will engage. It is speculated that the ratchet ring is the unlabeled inner ring that 1030 appears to engage through teeth in the engaged position. These teeth can further be seen in Fig. 11 on the opposite side of element 1040. This is further evidenced by claim 9 which states that a cassette body assembly (1040) is coupled with the ratchet ring. This is not enabled when the ratchet ring is considered the labeled element 1020.

Claims 2, 9, 11, 16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 states “the hub shell rotationally positioned about the axle on a non-drive side of a wheel, and the bearing rotationally positioned about the axle on a drive side of the wheel.” It is unclear how to interpret a non-drive side and a drive side of a wheel. What qualifies as a non-drive side of a wheel? Is this related to axial distance of these components to a wheel?
Claims 11 and 19, see above.
Claim 9 states “a cassette body assembly coupled with the rachet ring”. It is unclear how the cassette is coupled to the ratchet ring. It only appears to be coupled when the pawl is in the engaged position, and will be interpreted as such.
Claims 16 and 19, see above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 10-13, 15, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2018/144185 to Kimes (cited in applicant’s IDS).
Kimes discloses:
(Claim 1)
(Claim 2 as best understood) the hub shell rotationally positioned about the axle on a non-drive side of a wheel; and the bearing rotationally positioned about the axle on a drive side of the wheel (Fig. 1).
(Claim 3) the controller to provide at least one automatic activation signal; and the inductor to receive the at least one automatic activation signal and engage the at least one pawl with the at least one tooth of the ratchet ring (Par. 70-73).
(Claim 4) the controller to provide at least one automatic deactivation signal; and the inductor to receive the at least one automatic deactivation signal and disengage the at least one pawl from the at least one tooth of the ratchet ring (Par. 70-73).
(Claim 5) the controller to provide a plurality of automatic activation signals; the controller to provide a plurality of automatic deactivation signals; and the inductor to receive the plurality of automatic activation signals and the plurality of automatic deactivation signals and engage or disengage the at least one pawl with the at least one tooth of the ratchet ring in accordance therewith (Par. 70-73).
(Claim 8) the ratchet ring having a plurality of teeth therein; and the inductor comprising a plurality of pawls, the plurality of pawls to selectively engage or disengage with at least two of the plurality of teeth of the ratchet ring (Fig. 3).
Claims 10-13, 15, and 17-18, see above, inductor 51 is an electromagnet.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kimes in view of U.S. Patent App. Pub. No. 2003/0132600 to Miyoshi.
Kimes discloses:
The limitations of claims 1, 10, and 17.
Kimes does not explicitly disclose:
(Claim 6) at least one sensor to provide an input to the controller, the input causing the controller to automatically provide the at least one automatic signal to the inductor. 
(Claim 7) where the sensor is selected from a group of sensors consisting of: an accelerometer, an optical detection device, and an image capturing device.
Claims 14 and 20 (see above).
Miyoshi teaches:
(Claim 6)
(Claim 7) where the sensor is selected from a group of sensors consisting of: an accelerometer, an optical detection device, and an image capturing device (Fig. 3 element 41, par. [0065]-[0072]).
Claims 14 and 20 (see above).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the structure of Kimes to use an accelerometer to provide an input to the controller to establish a signal, as taught by Miyoshi, in order to provide appropriate timing of activating and deactivating the pawl from the ratchet. In order to know when best to activate and deactivate the hub, some form of information must reach the controller. Miyoshi provides a sensor that would provide information to the controller to know when to activate and deactivate the hub for overall control of the assembly.
		
Claims 9, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kimes in view of U.S. Patent App. Pub. No. 2010/0252389 to French.
Kimes discloses:
The limitations of claims 1, 10, and 17.
(Claim 19) the hub shell rotationally positioned about the axle on a non-drive side of a wheel; the bearing rotationally positioned about the axle on a drive side of the wheel (Fig. 1).
Kimes does not explicitly disclose:
(Claim 9) a seal to contain the at least one pawl within the electronic automatically decoupling hub assembly; a cassette body assembly coupled with the ratchet ring; and an end cap coupled with the cassette body assembly to prevent a contaminant entry into the electronic automatically decoupling hub assembly.
French teaches:
(Claim 9) a seal (754) to contain the at least one pawl (44) within the electronic automatically decoupling hub assembly; a cassette body (714) assembly coupled with the ratchet ring (coupled through pawls); and an end cap coupled with the cassette body assembly to prevent a contaminant entry into the electronic automatically decoupling hub assembly (750).
Claims 16 and 19 (see above).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the structure of Kimes to have a seal, a cassette body coupled with the ratchet ring and an end cap, as taught by French, in order to prevent dirt and moisture from entering the system.

Claims 1-5, 8-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2010/0044180 to Chen in view of U.S. Patent App. Pub. No. 2016/0160941 to Green et al.
Chen discloses:
(Claim 1) An electronic automatically decoupling hub assembly (Figs. 3-4) comprising: an axle (10); a hub shell (21) rotationally positioned about the axle; a bearing (12) rotationally positioned about the axle; a ratchet ring (31) rotationally positioned about the bearing, the ratchet ring having at least one tooth (311) therein; at least one pawl (32) to engage with the at least one tooth of the ratchet ring.
(Claim 2 as best understood)
(Claim 8) the ratchet ring having a plurality of teeth therein; and a plurality of pawls, the plurality of pawls to engage with at least two of the plurality of teeth of the ratchet ring (Fig. 4).
(Claim 9) a seal (27) to contain the at least one pawl within the electronic automatically decoupling hub assembly; a cassette body (41) assembly coupled with the rachet ring (Figs. 3-4); and an end cap (Fig. 3 unlabeled end cap on the right) coupled with the cassette body assembly to prevent a contaminant entry into the electronic automatically decoupling hub assembly.
Chen does not disclose:
(Claim 1) an inductor comprising at least one pawl to selectively engage or disengage with the at least one tooth of the ratchet ring, a selective disengagement of the at least one pawl from the at least one tooth of the ratchet ring will cause the electronic automatically decoupling hub assembly to enter a freewheel state, and a selective engagement of the at least one pawl with the at least one tooth of the ratchet ring will cause the electronic automatically decoupling hub assembly to enter a force transfer state; and a controller to provide at least one automatic signal to the inductor, the at least one automatic signal causing the inductor to engage or disengage the at least one pawl with the at least one tooth of the ratchet ring.
(Claim 3) the controller to provide at least one automatic activation signal; and the inductor to receive the at least one automatic activation signal and engage the at least one pawl with the at least one tooth of the ratchet ring.
(Claim 4)
(Claim 5) the controller to provide a plurality of automatic activation signals; the controller to provide a plurality of automatic deactivation signals; and the inductor to receive the plurality of automatic activation signals and the plurality of automatic deactivation signals and engage or disengage the at least one pawl with the at least one tooth of the ratchet ring in accordance therewith.
(Claim 8) the inductor comprising a plurality of pawls, the plurality of pawls to selectively engage or disengage with at least two of the plurality of teeth of the ratchet ring.
Chen teaches:
(Claim 1) an inductor (Fig. 1 14) comprising at least one pawl (20) to selectively engage or disengage with the at least one tooth of the ratchet ring, a selective disengagement of the at least one pawl from the at least one tooth of the ratchet ring will cause the electronic automatically decoupling hub assembly to enter a freewheel state, and a selective engagement of the at least one pawl with the at least one tooth of the ratchet ring will cause the electronic automatically decoupling hub assembly to enter a force transfer state (Par. [0052]-[0058], can engage or disengage and provides these limitations); and a controller to provide at least one automatic signal to the inductor, the at least one automatic signal causing the inductor to engage or disengage the at least one pawl with the at least one tooth of the ratchet ring (Par. [0005], can use controller to decide when to actuate).
(Claim 3)
(Claim 4) the controller to provide at least one automatic deactivation signal; and the inductor to receive the at least one automatic deactivation signal and disengage the at least one pawl from the at least one tooth of the ratchet ring (Par. [0005], [0052]-[0058], can use controller to disengage).
(Claim 5) the controller to provide a plurality of automatic activation signals; the controller to provide a plurality of automatic deactivation signals; and the inductor to receive the plurality of automatic activation signals and the plurality of automatic deactivation signals and engage or disengage the at least one pawl with the at least one tooth of the ratchet ring in accordance therewith (Par. [0005], [0052]-[0058], can use controller to engage/disengage).
(Claim 8) the inductor comprising a plurality of pawls, the plurality of pawls to selectively engage or disengage with at least two of the plurality of teeth of the ratchet ring (Fig. 5).
Regarding claims 10-13 and 15-19, see as applied to claims 1-5 and 8-9 above. The inductor of green is an electromagnet.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the structure of French to replace the one-way clutch with a selectable one-way clutch, as taught by Green, in order to provide a freewheel action in the bicycle in order to lower parasitic losses of power.

Claims 6-7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Green in view of Miyoshi.
Chen and Green teach:
The limitations of claims 1, 10, and 17.
Chen and Green do not explicitly teach:
(Claim 6) at least one sensor to provide an input to the controller, the input causing the controller to automatically provide the at least one automatic signal to the inductor. 
(Claim 7) where the sensor is selected from a group of sensors consisting of: an accelerometer, an optical detection device, and an image capturing device.
Claims 14 and 20 (see above).
Miyoshi teaches:
(Claim 6) at least one sensor to provide an input to the controller, the input causing the controller to automatically provide the at least one automatic signal to the inductor (Fig. 3 element 41, par. [0065]-[0072]). 
(Claim 7) where the sensor is selected from a group of sensors consisting of: an accelerometer, an optical detection device, and an image capturing device (Fig. 3 element 41, par. [0065]-[0072]).
Claims 14 and 20 (see above).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the structure of French and Green to use an accelerometer to provide an input to the controller to establish a signal, as taught by Miyoshi, in order to provide appropriate timing of activating and deactivating the pawl from the ratchet. In order to know when best to activate and deactivate the hub, some form of information must reach the controller. Miyoshi provides a sensor that would provide information to the controller to know when to activate and deactivate the hub for overall control of the assembly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Uppal et al (US 2019/0323568) provides another selectable one-way coupling with debris containment.
Samila et al (US 2018/0022201) provides another selectable one-way coupling.
Greene et al (US 2017/0248174) provides another selectable one-way clutch with the pawl on the inner member.
Chan (US 2011/0183805) provides a bicycle hub with a one-way clutch.
Chen et al (US 2019/0233053) provides another bicycle hub with a one-way clutch.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943.  The examiner can normally be reached on Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TIMOTHY HANNON/Primary Examiner, Art Unit 3659